Me. Justice MaoLeaey,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact and conclusions of law contained in the judgment appealed from are accepted, and moreover:
Divorces cannot be granted except when the causes specified in the statutes exist, irrespective of the opinion of the judges composing the court as to what would be more con*471venient for the parties, and inasmuch as proofs of the grounds and requisites prescribed by law, to the entire .satisfaction of the court, do not exist, the divorce applied for cannot be granted, the more so, as the marriage bond, although derived from a civil contract, should not be made easy of dissolution.
.We adjudge that we should affirm and do affirm the judgment appealed from, as rendered November 26, 1902, by the District Court of Mayagiiez, with costs against the appellant. The record is ordered to be returned to said court, together with the proper certificate.
Chief Justice Quiñones and Justices Hernández, Figueras and Sulzbacher concurred.